Citation Nr: 0613393	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder with degenerative arthritis.  


REPRESENTATION

Veteran represented by:  The American Legion





INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder with degenerative arthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in June 2004, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  In accordance 
with a subsequent request made in August 2004, he was 
scheduled for a videoconference hearing at the RO to be 
conducted by a Veterans Law Judge sitting in Washington, DC, 
in February 2006.  Just prior to his hearing a request for a 
change in his hearing date was received, for the reason that 
he was incarcerated and would be unable to attend the 
scheduled hearing.  He subsequently submitted a motion to 
reschedule his hearing.  Under the provisions of 38 C.F.R. 
§ 20.704, the undersigned acting Veterans Law Judge, before 
whom the veteran had previously been scheduled to appear at a 
hearing, found that he had shown good cause for failing to 
appear and ruled in favor of his motion to reschedule his 
hearing.  

In view of the foregoing, the appeal must be returned to the 
RO so that the veteran can be scheduled for a videoconference 
hearing conducted by a Veterans Law Judge sitting in 
Washington, DC.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).  



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing at the RO 
conducted by a Veterans Law Judge sitting 
in Washington, DC.  Thereafter, the case 
should be returned to the Board, in 
accordance with current appellate 
procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


